Fourth Court of Appeals
                                   San Antonio, Texas
                               MEMORANDUM OPINION
                                       No. 04-18-00378-CR

                                        Manuel LEOS, Jr.,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                    From the 187th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017CR9616
                       Honorable Maria Teresa (Tessa) Herr, Judge Presiding

PER CURIAM

Sitting:         Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

Delivered and Filed: August 22, 2018

DISMISSED FOR LACK OF JURISDICTION

           Appellant appeals from the trial court’s “Order Amending Conditions of Community

Supervision.” This court does not have jurisdiction to consider an appeal from an order altering

or modifying community supervision conditions. Davis v. State, 195 S.W.3d 708, 710 (Tex. Crim.

App. 2006) (“There is no legislative authority for entertaining a direct appeal from an order

modifying the conditions of community supervision.”); Basaldua v. State, 558 S.W.2d 2, 5 (Tex.

Crim. App. 1977); Quaglia v. State, 906 S.W.2d 112, 113 (Tex. App.—San Antonio 1995, no pet.).

We therefore ordered appellant to show cause in writing why this appeal should not be dismissed
                                                                                 04-18-00378-CR


for want of jurisdiction. Appellant has not filed a response. Accordingly, we dismiss the appeal

for lack of jurisdiction.

                                                PER CURIAM

Do not publish




                                              -2-